Citation Nr: 1814555	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-19 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for vertebral compression fracture of T12, L1 and L2 with lumbar spine degenerative disease (back disability).

2.  Entitlement to service connection for cervical spine degenerative disease with osteophytes (neck disability). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from December 1985 to December 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision in which the RO denied service connection for neck and back disabilities.  In March 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and, in June 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental SOC (SSOC) in May 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his neck and back disabilities are secondary to a hernia surgery he underwent while in service in 1986 aboard the U.S.S. Nimitz, and as a result of the lifting that was required working as a shopkeeper in the Navy.  It is noted that the Veteran is not service-connected for his hernia or any residuals. 

During a pain clinic consultation with a private examiner in March 2007, the Veteran noted that he had begun experiencing pain in his lower back and other muscle groups (including the neck) approximately ten years prior, when the pain had gotten gradually worse until it was constant.  In 2006, the Veteran reported resulted in mid-back discomfort after a traffic altercation.  In August 2009, the Veteran suffered fractures to his spine and pelvic bone due to a jet skiing accident.

In April 2012, the VA examiner diagnosed the Veteran with cervical spine degenerative disease with osteophytes and noted a previous diagnosis from 2009 of vertebral compression fractures T12, L1 and L2.  The examiner concluded that the Veteran's back disability is not related to service because it is a result of the jet ski accident and that the Veteran's neck disability is due to a natural progression of the condition as well as the jet ski accident.  It is noted that the April 2012 VA examiner incorrected labeled the 2009 jet ski accident as having occurred in 1999.  

The VA examiner did not, however, address the Veteran's lay statement that he had been experiencing neck pain since service or the evidence of back pain that preceded the jet ski accident, as indicated by a letter from the Veteran's representative.  Similarly, the VA examiner did not adequately explain why he believed the Veteran's current back disability was due to a post-service injury as opposed to an in-service injury.  Lastly, the VA examiner did not address the L1 compression fracture found in an x-ray in June 2009, also prior to the jet ski accident.     

Given the above and the request of the Veteran's attorney for a new VA opinion in June 2016 and February 2018 correspondence, a remand is warranted for a new VA opinion as to the etiology of the Veteran's neck and back disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician as to whether the Veteran's neck and back disabilities were caused by his military service, to include the Veteran's hernia surgery and his work as a shopkeeper.

The physician should specifically address the lay evidence offered by the Veteran as well as the evidence of record noting pain in his neck and back prior to the jet ski accident.  

The physician should review the claims file prior to offering an opinion and a complete rationale should be provided.

The physician is advised that the Veteran is competent to report his observations, including symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  

2.  Readjudicate the Veteran's claims remaining on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


